DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (US 2019/0081810).
With respect to claim 1 (similarly claim 11 Figs 4, 6-7), Jung teaches an electronic device (e.g. an electronic device 100 Figs 1-2 and 5 [0047], see also the methods of Figs 4, 6-7) comprising: 
an audio reception circuit (e.g. a microphone 170 is a configuration for receiving a user voice [0087]); 
a communication circuit (e.g. a communication interface 110 Fig 2 [0062]-[0063]); 
a processor (e.g. processor 120 Fig 2) operatively connected to the audio reception circuit and the communication circuit (e.g. connected to microphone 170 and the communication circuit 110 Fig 2 [0068]-[0069], [0089]-[0092]]); and 
a memory (e.g. a memory 160 Fig 2) operatively connected to the processor (e.g. connected to processor 120, see Fig 2), wherein the memory stores one or more instructions (e.g. memory 160 stores instructions [0085]-[0086]) that, when executed, cause the processor to: 
receive an input for calling a voice-based assistant of the electronic device from a user (e.g. When a user has uttered a user voice including a triggered voice (e.g., “Hi, Galaxy”) [0056], a user command is input [0101], [0116]), broadcast, in response to the input, a request signal for requesting transmission of a response signal using the communication circuit (e.g. the electronic device 100 transmits a sound signal to the first external device 200-1 and the second external device 200-2 in operation S415 [0103], [0117] for requesting transmission of a response signal using the communication circuit 110 of Fig 2), 
receive the response signal including location information about at least one external electronic device from the at least one external electronic device using the communication circuit (e.g. Each of the first external device 200-1 and the second external device 200-2 transmits a response signal in operation S430 [0105], [0118]), 
obtain a location of the electronic device based on the response signal (e.g. When the device included in the device group is a “refrigerator”, and a user voice called “Tell me about the pasta recipe” is recognized, the processor 120 may identify that a space where a user is positioned is kitchen based on information on the devices included in the device group and information on a user voice [0073], see also [0054] For example, when a response signal including intensity information of a threshold value or more is received from the first external device 200-1 and the fourth external device 200-4 located in the living room space, the electronic device 100 may designate the first external device 200-1 and the fourth external device 2004 as one device group together with the electronic device 100), 
receive a control utterance from the user using the audio reception circuit (e.g. receive a control command from the user using the microphone 170, as suggested in [0070]-[0071]), and transmit the control utterance and location information about the electronic device to a server device using the communication circuit (e.g. For example, if the user voice “Turn TV off” is recognized, when there is no “TV” in the device group, the processor 120 may control the communication interface 110 to transmit a signal requesting confirmation of the control target device to a hub device or an external server [0072] suggest transmit the control utterance and location information about the electronic device to a server device using the communication circuit, see also [0129]-[0131]).
With respect to claim 2 (similarly claim 12), Jung teaches the electronic device of claim 1, wherein the request signal includes the location information about the electronic device (e.g. [0062], [0073], [0133] suggest the request signal includes the location information about the electronic device, see also [0243]).
With respect to claim 3 (similarly claim 13), Jung teaches the electronic device of claim 2, wherein the input for calling the voice- based assistant corresponds to an utterance of a wake-up word (e.g., “Hi, Galaxy” [0056] corresponds to an utterance of a wake-up word).
With respect to claim 4 (similarly claim 14), Jung teaches the electronic device of claim 3, wherein the request signal further includes audio information about the utterance of the wake-up word received by the electronic device (e.g. “Turn off the TV” [0070]-0071], “robot cleaner, clean up here” [0133] suggest the request signal further includes audio information about the utterance of the wake-up word received by the electronic device).
With respect to claim 5 (similarly claim 15), Jung teaches the electronic device of claim 4, wherein the response signal further includes the audio information about the wake-up word received by the at least one external electronic device (e.g. “Turn off the TV” [0070]-0071], “robot cleaner, clean up here” [0133] suggest the response signal further includes the audio information about the wake-up word received by the at least one external electronic device).
With respect to claim 6 (similarly claim 16), Jung teaches the electronic device of claim 5, wherein the one or more instructions, when executed, further cause the processor to: 
determine a device for transmitting the control utterance by comparing the audio information of the electronic device with the audio information of the response signal (e.g. determine an external device for transmitting the control command by comparing each of the sound signals included in the response signal with a threshold value in operation S640 [0119]-[0121]), and transmit the control utterance and the location information about the electronic device to the server device when the device for transmitting the control utterance is determined as the electronic device (e.g. transmitting the control command and the location information to the server device as suggested in [0070]-[0072] [0177] when the device for transmitting the control utterance is determined as the electronic device 100).
With respect to claim 8 (similarly claim 18), Jung teaches the electronic device of claim 1, wherein the one or more instructions, when executed, further cause the processor to process the control utterance in the electronic device when the control utterance is not for controlling another electronic device (e.g. cause the processor 120 to process/performing voice recognition the control utterance/command in the electronic device 100 when the control utterance/command is not for controlling another electronic device i.e. in the standby mode, as suggested in [0044], when the control utterance is not for controlling another electronic device). 
With respect to claim 9 (similarly claim 19), Jung teaches the electronic device of claim 1, wherein, when the control utterance is for controlling another electronic device (e.g. in the normal mode [0044]), the one or more instructions, when executed, further cause the processor to: 
determine a target device corresponding to the control utterance based on location information included in the control utterance and the location of the electronic device (e.g. determine a target device 200 corresponding to the control utterance based on location information included in the control utterance and the location of the electronic device as suggested in [0106], [0110]-[0114], and transmit the control utterance and the location information about the electronic device to the server device to process the control utterance using the target device (e.g. processor 120 can determine the control target device and generate a control command using a pre-stored recognition model, and determine a control target device in link with an external server and generate a control command [0070] suggest transmit the control utterance and the location information about the electronic device to the server device to process the control utterance using the target device, see also Figs 6-7).
With respect to claim 10 (similarly claim 20), Jung teaches the electronic device of claim 1, wherein, when the control utterance is for controlling another electronic device (e.g. in the normal mode [0044]), the one or more instructions, when executed, further cause the processor to: 
determine, as a target device, an external electronic device corresponding to the location of the electronic device among external electronic devices of a type corresponding to the control utterance (e.g. determine as a target device, an external electronic device corresponding to the location of the electronic device among external electronic devices of a type corresponding to the control utterance, as suggested in [0070]-[0073]), and transmit the control utterance and the location information about the electronic device to the server device to process the control utterance using the target device (e.g. processor 120 can determine the control target device and generate a control command using a pre-stored recognition model, and determine a control target device in link with an external server and generate a control command [0070] suggest transmit the control utterance and the location information about the electronic device to the server device to process the control utterance using the target device, see also Figs 6-7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2019/0081810) in view of Park (US 2019/0339840).
With respect to claim 7 (similarly claim 17), Jung teaches the electronic device of claim 1 including the electronic device 100 and the external device 200 are associated with the same space.
However, Jung fails to teach wherein the electronic device and the at least one external electronic device are associated with the same user account.
Park teaches an electronic device and the at least one external electronic device are associated with the same user account (e.g. an electronic device and one external device are associated with the same user account, see [0098], [0146]).
Jung and Park are analogous art because they all pertain to associating devices with the same space and/or user account. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing of the claimed invention to modify Jung with the teachings of Park to include: wherein the electronic device and the at least one external electronic device are associated with the same user account, as suggested by Park. The benefit would be such that the electronic device 101 may use a function that allows the user to select and manage the skill or application provided by the speech recognition device 102 such that the user inquires or utilizes the skill or application by accessing the external server using the user account. Park [0098].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675